Exhibit 10.3

 

[FORM OF]

 

THE BRIDGEHAMPTON NATIONAL BANK

BRIDGE BANCORP, INC.

 

CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT (the “Agreement”) is made effective as of the          day of
                                    (the “Effective Date”), by and between The
Bridgehampton National Bank with its principal administrative office at 2200
Montauk Highway, Bridgehampton, NY 11932 (the “Bank”), Bridge Bancorp, Inc., the
holding company for the Bank (the “Company”), on the one hand, and
                           (the “Executive”).  This Agreement is intended to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the final regulations (“Final Regulations”)
promulgated thereunder.

 

WHEREAS, the Bank recognizes the substantial contribution the Executive has made
to the Bank and to the Company by serving as
                                                 of the Bank, and wishes to
protect Executive’s position in the manner provided in this Agreement; and

 

WHEREAS, the Executive has agreed to continue to serve in the employ of the
Bank; and

 

WHEREAS, the Executive, the Bank and the Company have previously entered into a
change in control agreement, which the parties hereto desire to replace and
supersede by the execution of this Agreement.

 

NOW, THEREFORE, in consideration of the contribution of the Executive, and upon
the other terms and conditions hereinafter provided, the parties hereto agree as
follows:

 

1.                                    TERM OF AGREEMENT

 

The term of this Agreement shall be thirty-six (36) full calendar months from
the Effective Date of this Agreement set forth above, and shall include any
extension or renewal made pursuant to this Section.  Commencing at the end of
each day following the Effective Date, the term of the Agreement shall be
extended for one additional day each day so that a constant term of thirty-six
(36) months shall remain in effect hereunder until such time as the Board of
Directors of the Bank (the “Board”), elects not to extend the term of the
Agreement by giving written notice to the Executive in accordance with Section 4
of this Agreement, in which case the term of this Agreement shall become fixed
and shall end on the thirty-six (36) month anniversary of the date of such
written notice.

 

2.                                    PAYMENTS TO EXECUTIVE UPON CHANGE IN
CONTROL

 

This Agreement provides for certain payments and benefits to Executive only in
the event that there first occurs a Change in Control, followed by the
termination of Executive’s employment as described in this Agreement.

 

--------------------------------------------------------------------------------


 

(a)        Upon the occurrence of a Change in Control of the Company or the Bank
(as herein defined) followed at any time during the term of this Agreement by
Executive’s voluntary termination of employment in accordance with this
Section 2(a) or involuntary termination of the Executive’s employment by the
Bank, other than for death, disability, or Termination for Cause (as defined in
Section 2(c) hereof), the provisions of Section 3 shall apply, provided that
such termination of employment constitutes a “Separation from Service” within
the meaning of Code Section 409A and the Final Regulations.  Upon the occurrence
of a Change in Control, the Executive shall have the right to elect to
voluntarily terminate his/her employment at any time during the term of this
Agreement following: a demotion, loss of title, office or significant authority,
a reduction in his/her annual compensation or benefits, or a relocation of
his/her principal place of employment by more than 30 miles from its location
immediately prior to the Change in Control; provided that in each case,
Executive has given the Bank notice within 90 days following the date of the
initial existence of the condition and the Bank has had at least 30 days in
which to remedy the situation, and further provided that the Bank may elect to
waive said 30 day period.

 

(b)        For purposes of this Agreement, the term “Change in Control” shall
mean (i) a change in the ownership of the Bank or the Company, as set forth in
(1) below; (ii) a change in the effective control of the Bank or Company, as set
forth in (2) below; or (iii) a change in the ownership of a substantial portion
of the assets of the Bank or Company, as set forth in (3) below.

 

(1)        A change in ownership occurs on the date that any one person, or more
than one person acting as a group (as defined in Treasury regulation section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation.

 

(2)        A change in the effective control of the Bank or Company occurs on
the date that either (i) any one person, or more than one person acting as a
group (as defined in Treasury regulation section 1.409A-3(i)(5)(v)(B)) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Bank or
Company possessing 30% or more of the total voting power of the stock of the
Bank or Company, or (ii) a majority of the members of the Bank’s or Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Bank’s or Company’s board of directors prior to the date of the appointment or
election, provided that this sub-section “(ii)” is inapplicable where a majority
shareholder of the Bank or Company is another corporation.

 

(3)        A change in a substantial portion of the Bank’s or Company’s assets
occurs on the date that any one person or more than one person acting as a group
(as defined in Treasury regulation section 1.409A-3(i)(5)(vii)(C)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank or Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of (i) all of the assets of the Bank or Company, or (ii) the
value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets.  For all purposes
hereunder, the definition of Change in

 

2

--------------------------------------------------------------------------------


 

Control shall be construed to be consistent with the requirements of Treasury
regulation section 1.409A-3(g)(5).

 

(c)        Even if a Change in Control shall occur, the Executive shall not have
the right to receive termination benefits pursuant to Section 3 hereof upon
Termination for Cause.  The phrase “Termination for Cause” as used herein, shall
mean termination because of: (i) the conviction of the Executive of a felony or
of any lesser criminal offense involving moral turpitude; (ii) the willful
commission by the Executive of a criminal or other act that, in the judgment of
the Board or the President and Chief Executive Officer will likely cause
substantial economic damage to the Company, the Bank or any subsidiary or
substantial injury to the business reputation of the Company, the Bank or any
subsidiary; (iii) the commission by the Executive of an act of fraud in the
performance of his duties on behalf of the Company, the Bank or any subsidiary;
(iv) the continuing willful failure of the Executive to perform his duties to
the Company, the Bank or any subsidiary (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness) after written
notice thereof; (v) a material breach by the Executive of the Bank’s Code of
Ethics; or (vi) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of the Executive’s employment
with the Bank or the Company.  Executive shall not have the right to receive
compensation or other benefits for any period after the date of Termination for
Cause.  Notwithstanding the foregoing, Termination for Cause shall not be deemed
to exist unless there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to the Executive and an opportunity for the
Executive to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct described above and specifying
the particulars thereof.  Prior to holding a meeting at which the Board is to
make a final determination whether Termination for Cause exists, if the Board
determines in good faith at a meeting of the Board, by not less than a majority
of its entire membership, that there is probable cause for it to find that the
Executive was guilty of conduct constituting Termination for Cause as described
above, the Board may suspend the Executive from his/her duties hereunder for a
reasonable period of time not to exceed fourteen (14) days pending a further
meeting at which the Executive shall be given the opportunity to be heard before
the Board.  For purposes of this subparagraph, no act or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by his/her not in good faith without reasonable believe that his/her
action or omission was in the best interest of the Company and the Bank.  Upon a
finding of Termination for Cause, the Board shall deliver to the Executive a
Notice of Termination, as more fully described in Section 4 below.

 

3.                                    TERMINATION

 

(a)  Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the involuntary termination by the Bank or the Company
of the Executive’s employment other than due to Termination for Cause, or by the
voluntary termination of employment by the Executive for one or more of the
reasons set forth in Section 2(a) hereof, the Bank shall be obligated to pay the
Executive, or in the event of his/her death (subsequent to a change in control
and termination of employment), his/her beneficiary or beneficiaries, or his/her
estate, as the case may be, as severance pay, a sum equal to three times

 

3

--------------------------------------------------------------------------------


 

the Executive’s annual compensation for the last taxable year immediately
preceding the Change in Control (which payment is subject to applicable
withholding taxes).  For purposes of this paragraph, annual compensation shall
include all compensation reported in the Executive’s annual (IRS) Form W-2 (Box
5) for the taxable year.  If the Executive was employed for less than the entire
prior taxable year, Executive’s annual compensation for the prior taxable year
as reported on Form W-2, Box 5, shall be annualized (based on the number of
weeks of employment and assuming a 52 week year).

 

(b)  Upon the occurrence of a Change in Control followed at any time during the
term of this Agreement by the involuntary termination of Executive’s employment
by the Bank or the Company other than Termination for Cause, or voluntary
termination of employment by the Executive for one or more of the reasons set
forth in Section 2(a) hereof, the Bank shall cause to be continued at no cost to
Executive, life insurance, and nontaxable medical coverage substantially
identical to the coverage maintained by the Bank for the Executive prior to
his/her severance. If, as a result of the Change in Control, continuing
employees will become covered under the group health plan of a successor entity,
then Executive may be covered under the group health plan of the successor
entity.  Such health care coverage shall be in addition to (and not concurrent
with) COBRA health care continuation coverage. Such coverage and payments shall
cease upon the expiration of thirty-six (36) months following termination of
employment.

 

(c)  Any cash severance payments shall be made in a lump sum within thirty (30)
days of Executive’s termination of employment, subject to applicable withholding
taxes.  Such payments shall not be reduced in the event the Executive obtains
other employment following termination of employment with the Bank. 
Notwithstanding the foregoing, if Executive is a Specified Employee, as defined
in Code Section 409A, and any payment to be made under sub-paragraph (a) of this
Section 3 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service pursuant to
Final Regulations Section 1.409A-1(b)(9)(iii).

 

(d) For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of Executive’s
termination of employment (whether as an employee or as an independent
contractor) or the level of further services performed will not exceed 49% of
the average level of bona fide services in the 12 months immediately preceding
Executive’s termination of employment.  The determination of whether Executive
has had a Separation from Service shall be made by applying the presumptions set
forth in the Final Regulations under Code Section 409A.

 

(e)  Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to the Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Executive’s
“base amount”, as determined in accordance with said Section 280G. The
allocation of the reduction

 

4

--------------------------------------------------------------------------------


 

required hereby among Termination Benefits provided by the preceding paragraphs
of this Section 3 shall be determined by the Executive.  Notwithstanding
anything to the contrary herein, if it is determined that having the Executive
make such determination would violate Code Section 409A, then the reduction
shall be made pro rata.

 

4.                                    NOTICE OF TERMINATION

 

Any purported termination of Executive’s employment by the Bank or by the
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the Date of Termination and, in the event of
termination by the Executive, the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.  “Date of Termination” shall mean
the date specified in the Notice of Termination (which, in the case of a
termination for Just Cause, shall be immediate).  In no event shall the Date of
Termination exceed 30 days from the date Notice of Termination is given.

 

5.                                    SOURCE OF PAYMENTS

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. 
Further, the Company shall guarantee such other payments and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

 

6.                                    EFFECT ON PRIOR AGREEMENTS AND EXISTING
BENEFIT PLANS

 

This Agreement contains the entire understanding and agreement between the
parties hereto regarding the Executive’s employment with the Bank and the
Company and supersedes any prior agreement between the Bank, the Company and the
Executive.

 

7.                                    NO ATTACHMENT

 

(a)  Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

(b)  This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Bank and the Company and their respective successors and assigns.

 

8.                                    MODIFICATION AND WAIVER

 

(a)  This Agreement contains the entire understanding between the parties hereto
and supersedes the Original Agreement, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to the Executive
of a kind elsewhere provided.  No

 

5

--------------------------------------------------------------------------------


 

provision of this Agreement shall be interpreted to mean that the Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.

 

(b)  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(c)  No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9.                                    POST TERMINATION OBLIGATIONS

 

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9. Executive recognizes and
acknowledges that the knowledge of the business activities and plans for
business activities of the Bank, the Company and affiliates thereof, as it may
exist from time to time, is a valuable, special and unique asset of the business
of the Bank and the Company.  Executive will not, during or after the term of
Executive’s employment, disclose any knowledge of the past, present, planned or
considered business activities of the Bank, the Company or affiliates thereof to
any person, firm, corporation, or other entity for any reason or purpose
whatsoever.  Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank.  Further, Executive may disclose information regarding the business
activities of the Bank or the Company to supervisory governmental authorities
pursuant to a formal regulatory request.  In the event of a breach or threatened
breach by Executive of the provisions of this Section, the Bank will be entitled
to an injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed, or is threatened to be disclosed.  Nothing herein will be construed
as prohibiting the Bank from pursing any other remedies available to the Bank
for such breach or threatened breach, including the recovery of damages from
Executive.

 

10.                            REQUIRED PROVISIONS

 

Notwithstanding any other provision in this Agreement, (i) the Bank or the
Company may terminate or suspend this Agreement and the employment of the
Executive hereunder, as if such termination were a Termination for Cause under
Section 2(c) hereof to the extent required by the laws of the State of New York
related to banking, by applicable federal law relating to deposit insurance or
bank holding companies or by regulations or orders issued by the Banking
Commissioner of the State of New York, the Federal Deposit Insurance Corporation
or the Board of Governors of the Federal Reserve System and (ii) no payment
shall be required to be made to Executive under this Agreement to the extent
such payment is prohibited by applicable law

 

6

--------------------------------------------------------------------------------


 

regulation or order issued by a banking agency or a court of competent
jurisdiction; provided, that it shall be the Bank’s or the Company’s burden to
prove that any such action was so required.  Without limiting the foregoing, all
payment to Executive under this Agreement are subject and conditioned upon
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. part
359.

 

11.                            SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12.                            HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13.                            GOVERNING LAW

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New York.

 

Any dispute or controversy arising or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement, except with respect to a
termination for Cause.

 

14.                            PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Bank if the Executive is successful on the merits pursuant
to a legal judgment, arbitration or settlement, provided that such payment shall
be made by the Bank not later than two and one-half months after the end of the
year in which such dispute is resolved in the Executive’s favor.

 

15.                            SUCCESSOR TO THE BANK AND COMPANY

 

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank and/or the Company,
expressly and unconditionally to assume and agree to perform the obligations of
the Bank and the Company under this Agreement, in the same manner

 

7

--------------------------------------------------------------------------------


 

and to the same extent that the Bank and the Company would be required to
perform if no such succession or assignment had taken place.

 

16.                            OBLIGATIONS OF BANK

 

The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank or the Company under
this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Bridgehampton National Bank and Bridge Bancorp, Inc.
have caused this Agreement to be executed by their duly authorized officers and
directors, and Executive has signed this Agreement, on the                  day
of                                              .

 

 

 

THE BRIDGEHAMPTON NATIONAL BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BRIDGE BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

9

--------------------------------------------------------------------------------